Citation Nr: 0903634	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-36 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969 and from August 1985 to December 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In November 2007, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2008, the 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.

With regard to the issue of entitlement to service connection 
for a chronic skin disability, claimed as chloracne, the 
Board has rephrased this issue as listed on the title page to 
better reflect the claim on appeal.

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims.

With respect to his claim for service connection for a skin 
condition, the Board notes that the veteran denied having any 
skin problems on his entrance examination.  Service treatment 
records reveal no treatment or complaints concerning his 
skin.  However, at the time of his separation from service, 
the veteran filled out a Report of Medical History in July 
1969 and indicated that he had had a skin disease. 

In June 1983 the veteran stated that he had a "big light 
ring" between his legs that he believed was a result of 
Agent Orange exposure.

At his November 2007 RO hearing, the veteran testified that 
he suffered from a rash between his legs.  He allegedly went 
to a medic at that time, but received no treatment and ended 
up easing the rash himself with foot powder.  His wife 
testified that, after his discharge from service, he 
continued to suffer from a body rash and self-treated it 
until seeking VA medical treatment in 2005.

At his November 2008 Travel Board hearing, the veteran 
testified that he developed a rash between his legs 
approximately three months into his Vietnam service.  He once 
again stated that he self-medicated with foot powder to keep 
his groin rash from flaring up and getting worse.  The 
veteran then testified that it improved with the powder by 
the time of discharge, but that within a year after discharge 
from service, the rash spread to his elbows, between his 
legs, all around his neck, and in his chest area.  He 
reiterated that he did not seek formal medical treatment 
until he went to the VA in 2005.

A May 2004 private treatment record reflects that the veteran 
presented with diffuse, dry, eczematous skin with areas of 
inflammation over the majority of his skin, including chest, 
abdomen, back, neck, and legs.  The veteran was diagnosed 
with eczema and dermatitis.  VA treatment records reveal the 
veteran reporting a history of a diffuse body rash that would 
affect the area between his legs.  He reported that the 
condition was worse during the summer and that it would 
spread to his back and neck.  He stated that he had had this 
condition for many years and that he had tried topical 
medication with minimal results.  On that occasion, the 
veteran had an affected patch only on his right elbow.  He 
also stated that he had fungal foot infections.  He was 
diagnosed with tinea versicolor, tinea pedis, and tinea 
unguium.  A November 2006 VA treatment record shows that the 
veteran's problem list included tinea unguium and tinea 
versicolor.

While there is no evidence of treatment in service for a skin 
rash, the Board finds the veteran's contention of suffering a 
groin rash in service that he treated with foot powder, to be 
consistent with the veteran's combat service in Vietnam 
during July 1968 to July 1969.  However, the current evidence 
reveals several different skin diagnoses (tinea, eczema, and 
dermatitis), with none of the evidence reflecting objective 
findings of a current groin rash or residuals of a prior 
chronic rash in that area.  Thus, the Board finds that a VA 
examination is needed to obtain such evidence and for an 
opinion as to whether any current skin condition of the groin 
or elsewhere on the body is related to the groin rash 
experienced in service.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD, service treatment records for the 
veteran's period of active duty from December 1967 to July 
1969 reflect that he was not diagnosed with hypertension at 
any time.  His blood pressure measured 138/78 in February 
1965, 120/88 in November 1967, and 132/82 in July 1969.  
Service treatment records for the veteran's period of active 
duty from August 1985 to December 1985 are not of record and 
should be obtained.

At a March 2004 VA examination, it was noted that the veteran 
had been treated for essential hypertension since 1996.  
Private treatment records dated from April 2002 through May 
2004 reflect a diagnosis of hypertension for the veteran.  In 
May 2004, the veteran's private doctor stated that, with 
regard to a relationship between blood pressure and Vietnam, 
he did not have any data, but noted that the veteran had a 
strong family history (presumably of hypertension) and so his 
genetic pool probably had more of an effect.  VA treatment 
records dated from March 2005 through November 2006 also 
reflect that the veteran has been diagnosed with 
hypertension.

In his August 2004 claim, the veteran stated his belief that 
the salt tablets which he took in service caused him to 
develop high blood pressure.  On his November 2005 VA Form 9, 
the veteran asserted that PTSD (for which he is currently 
service-connected) has been medically determined to cause 
hypertension; however, he has not submitted any medical 
statements or literature to support this contention.

At his November 2007 RO hearing, the veteran testified that 
his high blood pressure began in service, after he went to 
Vietnam.  He stated that, while he did not go to the doctor 
to get his blood pressure checked at that time, he was 
advised to drink water with garlic each morning, which he did 
once he returned home from Vietnam.  His wife testified that 
the veteran treated his high blood pressure at home until 
1990, when he finally sought medical treatment at the 
Franklin Memorial Clinic and began taking medication for 
hypertension.  The veteran stated that his current doctors 
have correlated his hypertension to his service-connected 
PTSD; however, no such opinion is of record.

At his November 2008 Travel Board hearing, the veteran 
testified that, while in the military, he was required to 
take salt tablets three times a day due to sweating, and he 
stated his belief that ingesting these salt tablets caused 
his blood pressure to rise.  He also testified that, while on 
duty, he passed out while in formation in the hot sun.  He 
stated that he was taken to the medic on that occasion and 
was given an IV, but nothing was said with regard to blood 
pressure.  He stated that, after discharge from service, he 
suspected his blood pressure was high because he would get 
dizzy and his vision would get bad, so he treated himself at 
home by drinking water with garlic.  Once again, it was noted 
that he did not seek formal medical treatment until 1990, 
when he was prescribed blood pressure medication.

Because the record shows that the veteran does currently 
suffer from hypertension, and because the veteran is service-
connected for PTSD, the veteran should now be afforded a VA 
cardiovascular examination for an opinion as to whether his 
current hypertension is related to his service directly or to 
his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that a VA examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

The Board also notes that service treatment records from his 
1985 period of active service have not been obtained.  Such 
should be requested on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for hypertension.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the hypertension 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain all service treatment 
records for the veteran's period of 
active duty from August 1985 to 
December 1985 through official sources.

3.  Ask the veteran to provide the names 
and addresses of all medical care 
providers (including the Franklin 
Memorial Clinic) who have treated him for 
hypertension since 1990.  After securing 
the necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

4.  Obtain current VA treatment records 
from the Mobile, Alabama and Biloxi, 
Mississippi VA healthcare systems.

5.  Schedule the veteran for a VA skin 
examination to determine the current 
nature of any chronic skin disorder and to 
obtain an opinion as to the possible 
relationship to service.  The claims file 
should be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results reported in detail.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis for all skin 
diseases found.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current skin disease (to include 
in the groin and other areas) is related 
to the groin rash the veteran experienced 
in service.  The examiner is to accept the 
fact that the veteran suffered a groin 
rash in service.  The examiner should 
indicate whether there is any objective 
evidence of residuals of a chronic skin 
rash in the groin (to include skin 
discoloration if there is no active rash).  
The examiner should provide a rationale 
for all opinions expressed.

6.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the current nature of his hypertension, 
and to obtain an opinion as to the 
possible relationship to service and/or to 
his service-connected PTSD.  The claims 
file should be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results reported in detail.

Following review of the claims file and 
examination 
of the veteran, the examiner should 
opine as to: 
(1) whether it is at least as likely as 
not (50 percent probability or greater) 
that hypertension arose during service 
or is otherwise related service; and 
(2) whether it is at least as likely as 
not (50 percent probability or greater) 
that hypertension is caused or 
aggravated (permanent worsening of the 
underlying disability beyond natural 
progress) by the veteran's service-
connected PTSD.  If aggravation is 
determined, then the examiner should 
quantify the degree of such 
aggravation, if possible.  The examiner 
should provide a rationale for all 
opinions expressed.

6.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







